Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see After Final Response, filed 9/30/22, with respect to the rejection(s) of claim(s)  under Thebau in view of Williams have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thebeau et al. (US 2016/0107861), hereinafter referred to as Thebeau in view of Deans (WO 99/10807).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10-14, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thebeau et al. (US 2016/0107861), hereinafter referred to as Thebeau in view of Deans (WO 99/10807).
Regarding claim 1, Thebeau teaches:
 	An elevator data communication system configured to communicate between a plurality of elevator systems and a datacenter remotely located from the plurality of elevator systems (Figure 2 and related description, [0016], shows elevator systems 202 and datacenter 210), the elevator data communication system comprising:
a software-based cloud communication platform configured to receive and send communications to the plurality of elevator systems (Figure 2 and [0020]-[0021] shows cloud 206 and communicating to elevator group 202); and
a server remotely located from the plurality of elevator systems (Fig 2, see cloud server remote from elevator groups 202) and configured to send and receive the communications between the datacenter and the software-based cloud communication platform (Fig 2 shows cloud 206 and cloud server communicating with datacenter 210), 
Thebeau does not specifically disclose the server including a plurality of software-based simulated modems each assigned to a respective one of the plurality of systems.
Deans teaches the server including a plurality of software-based modems each assigned to a respective one of the plurality of systems (Fig 11, notice plurality of software modems running on a processor, where these modems may be allocated to different applications. The description of fig 11, also shows support for multiple DSPs. Either of the allocated applications or DSPs are comparable to the elevator systems).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the cloud communication of Thebeau, to include the controller within the cloud as taught by Williams, since stated on page 1 and 11, that such a modification would prevent plural copies of code being run, and allow one to effectively have a plurality of modems running substantially simultaneously.

Regarding claim 3, 17, The combined teachings and specifically Thebeau discloses:
wherein the software-based cloud communication platform is a voice over internet protocol provider ([0020] shows the connection may adhere to one or more communications or standards or the like including telephone, cellular, Wi-Fi, ethernet, satellite or cable communications).

Regarding claim 4, The combined teachings and specifically Thebeau discloses:
wherein the voice over internet protocol provider communicates with the plurality of elevator systems via a public switched telephone network ([0020] shows the connection may adhere to one or more communications or standards or the like including telephone, cellular, Wi-Fi, ethernet, satellite or cable communications).

Regarding claim 5, The combined teachings and particularly Thebeau teaches:
wherein the server is located at the datacenter (Fig 2 206 shows Cloud server, which contains various data functions including diagnostics and reports; This cloud server could be considered a data center; Also, you can flexibly design the setup location of the server without any inventive effort).

Regarding claim 10, 16, The combined teachings and particularly Thebeau discloses:
wherein the wireless communications include operation data, and the server includes a non- transitory storage medium for storing a database that includes the operation data ([0024] shows operational metrics being collected at cloud server and [0041] shows computer readable medium).

Regarding claim 11, The combined teachings and particularly Thebeau discloses:
wherein the server applies an application service that receives the operation data from the plurality of software-based simulated modems and transfers to the database ([0021], the functions of the controllers (modems) is moved to the cloud server 206, so all of the operational functions, diagnostic functions, which would include data, would be now stored in the cloud server).

Regarding claim 12, The combined teachings and particularly Thebeau discloses:
wherein the software-based cloud communication platform communicates with the server via the Internet ([0020] shows communicating with the cloud platform and server 206 via the Internet 208).

Regarding claim 13, The combined teachings and particularly Thebeau discloses:
wherein the software-based cloud communication platform communicates with the server via a cellular connection ([0020] and fig 2 shows cellular connection).

Regarding claim 14, Thebeau discloses:
 A method of communication between a plurality of elevator systems and a datacenter remotely located from the plurality of elevator systems (Fig 2, notice cloud server communicating with elevator systems 202), the method comprising:
transferring communications between a software-based cloud communication platform and the plurality of elevator systems via a public switched telephone network (Fig 2 shows transferring data between cloud server and elevator systems 202, and [0020] shows the connection may adhere to one or more communications or standards or the like including telephone, cellular, Wi-Fi, ethernet, satellite or cable communications) ; and
transferring the communications via the internet and between the software- based cloud communication platform and server located at the datacenter  ([0020] shows the connection may adhere to one or more communications or standards or the like including telephone, cellular, Wi-Fi, ethernet, satellite or cable communications).
Thebeau does not specifically teach a plurality of software-based simulated modems executed by a server.
Deans teaches a plurality of software-based simulated modems executed by a server (Fig 11, notice plurality of software modems running on a processor, where these modems may be allocated to different applications. The description of fig 11, also shows support for multiple DSPs. Either of the allocated applications or DSPs are comparable to the elevator systems).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the cloud communication of Thebeau, to include the controller within the cloud as taught by Williams, since stated on page 1 and 11, that such a modification would prevent plural copies of code being run, and allow one to effectively have a plurality of modems running substantially simultaneously.

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Thebeau et al. (US 2016/0107861), hereinafter referred to as Thebeau in view of Deans in further view of Richmond (US 2017/0228950).
Regarding claim 2, The combined teachings do not specifically teach wherein the plurality of software-based simulated modems are configured to simulate a plurality of analog modems.
Richmond teaches wherein the plurality of software-based simulated modems are configured to simulate a plurality of analog modems ([0011] many computer manufacturers no longer install hardware modems on general purpose computers, and instead use software that simulates modems).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Richmond, since stated in [0011] of Richmond, that such a modification would provide faster more reliable data connections.

Claims 6-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thebeau et al. (US 2016/0107861), hereinafter referred to as Thebeau in view of Deans in further view of Chen (US 2020/0236531)
Regarding claim 6, 15, The combined teachings does not specifically teach wherein each software-based simulated modem is configured with a VoIP phone number.
Chen teaches wherein each software-based simulated modem is configured with a VoIP phone number ([0049] shows “ the modem device identification may be a VOIP (Voice Over Internet Protocol) account number”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Chen, since such a modification would ensure that the message is received in time.

Regarding claim 7, The combined teachings discloses the modems being assigned to a respective one of the elevator system (See rejection of claim 1).
The combined teaching do not specifically teach wherein each VoIP phone number is configure to connect with the software-based cloud communication platform.
Chen teaches wherein each VoIP phone number is configure to connect with the software-based cloud communication platform (See fig 1, modem on platform and rejection of claim 6 describes VOIP phone number).
	The motivation is the same as provided in the rejection of claim 6.

Regarding claim 8, The combined teachings discloses wherein the software-based cloud communication platform is a VoIP provider (Thebeau: [0020] shows the connection may adhere to one or more communications or standards or the like including telephone, cellular, Wi-Fi, ethernet, satellite or cable communications; It discloses that software-based cloud communication platform is a voice provider over internet protocol; Also see Chen, [0048] shows modem forwarding call over VOIP).
	The motivation is the same as provided in the rejection of claim 6.

Regarding claim 9, The combined teachings discloses wherein the server is configured to call each elevator system of the plurality of elevator systems utilizing a respective one of the plurality of software-based simulated modems (Thebeau: [0019]-[0020] shows Cloud server taking over controller functionality to communicate with the elevator system; and Williams shows redirector and controllers communicating with and controlling the elevator systems) and the associated VoIP phone number (See rejection of claim 6 which discusses VOIP phone number).
	The motivation is the same as provided in the rejection of claim 6.

                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ferris W Derrick can be reached on (571) 272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411